DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 21, 22, 26 and 27 have been amended. Claims 23 and 25 have been canceled. Claims 28-33 are newly added. Claims 21, 22, 24 and 26-33 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The declaration under 37 CFR 1.132 filed August 27, 2021 is insufficient to overcome the rejection of the claims as set forth in the last Office action and is addressed below.

Claim Rejections - 35 USC § 103
Claims 21, 22, 24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (EP 2540284) and Alcon Japan Ltd. (“Alcon” – NPL reference 19 in IDS submitted 7/22/2020) in view of Gavard Molliard et al (US 2015/0352143). 
The independent claims have been amended to narrow the HA and CS concentration ranges, include a viscosity limitation and limitations regarding stability parameters. 

The reference further teaches that this type of product is also known to be used in ophthalmic surgery during the implantation of intraocular lenses. One such commercial product is Viscoat®. The reference notes the need to store this product at reduced temperature to prevent degradation. See paragraph [0038]. The reference further demonstrates how a composition comprising HA and CS is stabilized by the addition of a polyol, such as mannitol, for 5 months when stored at 75% RH and a temperature significantly higher than room temperature – 40°C. See Example 1.   
The reference does not exemplify a product having the recited HA and CS concentrations. The reference is further silent regarding the use of sorbitol and the viscosity limitations.     
Alcon describes the commercial viscoelastic product Viscoat®. The product is a surgical aid and comprises HA and CS with a concentration of 30 mg/ml and 40 mg/ml, respectively. It has a viscosity of 35000 to 60000 mPa-s at 25 °C and 2s-1. See page 1 of the English translation.
Gavard Molliard also discloses the stabilization of an aqueous viscoelastic composition comprising HA and another polysaccharide, such as CS, by the addition of a polyol, such as sorbitol or mannitol. The addition of the polyol increases resistance to radical, thermal and 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the aqueous composition of HA and CS of Su by substituting the stabilizer mannitol with sorbitol with a reasonable expectation of success. Gavard Molliard had established that sugar alcohols, such as mannitol and sorbitol, were used for this purpose. This modification would amount to a simple substitution of one known element for another to obtain predictable results. It would be further obvious to apply this stabilization technique to an ophthalmic product, such as Viscoat®, a product having the required HA and CS concentration, with a reasonable expectation of success. It would be further obvious to optimize the concentration of the stabilizing agent, such as sorbitol, through routine experimentation.  
The artisan would be motivated to add a polyol, such as sorbitol, to a viscoelastic HA/CS product in order to obviate the need for low temperature storage. The art has established that the combination of HA and CS is useful for a variety of medical applications and can be stabilized for storage at room temperature or above for a significant period of time by the addition of a polyol. Therefore, it would be expected that such a product could be stored at room temperature. Furthermore, in optimizing the relative concentrations of the components with respect to stability, it would be expected that the recited stability limitations would be obtained. It would be further to prepare such a stabilized product in a form suitable as a surgical aid for the treatment of ocular disease.
The polyol sorbitol exists in two forms, D and L. In the absence of unexpected results, it would be within the scope of the artisan to select either form. It would be further within the .   
Applicant’s arguments filed August 27, 2021 have been fully considered but they are not persuasive.
Declarant Hoshi presents data purporting to demonstrate the relatively greater percent viscosity improvement of HA + CS + sorbitol vs. HA + sorbitol. This is not found to be persuasive. First of all the data do not include the absolute values of the viscosities over time, so that it can be seen exactly what is being compared and how the calculations are made. Furthermore, it is known that sugar alcohols, such as sorbitol, are known to have a stabilizing effect. Perhaps all sugar alcohols have this effect. It is noted that Applicant also submits data in Tables 2 and 3 purporting to demonstrate “that sorbitol is remarkably effective in suppressing the drop in viscosity of the formulation comprising HA and CS.” However, the data demonstrate that xylitol, another sugar alcohol, provides essentially the same result as sorbitol. Finally, Su exemplifies the use of mannitol with HA and CS, providing a more apt comparison. 
Applicant further argues that Gavard Molliard is concerned with preparing artificial synovial liquid, a product having different requirements than one for ophthalmic use. This is not found to be persuasive. Su confirms that this combination is known for both ophthalmic use and artificial synovial liquid for viscosupplementation. In both areas, the loss of viscosity over time in storage is a concern. Therefore, the examiner maintains that it would be obvious to combine a stabilizer, such as sorbitol, to any product combining HA and CS. 
Applicant further argues that Su provides no motivation for the artisan to modify a composition for treating a joint condition for use in ophthalmic surgery. This is not found to be 
Applicant continues the piecemeal approach to Alcon by enumerating all the limitations not contained in this reference. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant further objects to the relatively short time that Gavard Molliard uses to test the effect of sorbitol against the effect of an oxidizing agent and concludes that this reference cannot provide any suggestion to viscosity retention under room temperature using only polyol. This is not found to be persuasive. Su demonstrates the ability of a polyol to inhibit loss of viscosity over several months at elevated temperature. 
Applicant further cites Beaman et al (Pharm. Sci., 2010) noting the “common technical knowledge that the stability under the accelerated conditions such as 40°C for 6 months can be a sufficient basis to determine the stability under the long term storage conditions such as 25°C for 18-36 months.” (emphasis added) Applicant then points out that Su describes the stability of a formulation comprising HA (20 mg/ml) and CS (20 mg/ml) at 40°C for 3 months to be 77.6%. Applicant concludes that because 3 months is half of 6 months, that the stability would be much less than this at 6 months. This is not found to be persuasive. First of all, the examiner does not find any description in Beaman of subjecting a product to 40°C for 6 months or the mention of any temperature over 30°C. Applicant has provided no evidence that establishes that any particular set of accelerated conditions would serve as an accurate substitute measurement for 
Applicant further discusses the known interactions between HA and CS and the synergistic effect on viscosity and contends that one of ordinary skill would understand that adding that adding other additives can affect the viscosity of the HA/CS complex. From that, Applicant concludes that the artisan would hesitate to add other additives to the aqueous HA/CS formulation. This is not found to be persuasive because Su expressly discloses the addition of various additives to such a formulation for the purpose of stabilizing the viscosity. 
Applicant further argues that although 30 years have passed since the approval of Viscoat®, there has yet to be a comparable formulation in practical use that can be stored at room temperature. Applicant further contends that no method has ever been reported for stabilizing an aqueous solution of HA and CS, so that the recited product represents a solution of a long-felt need. This is not found to be persuasive. With respect to long-felt need, establishment of such a need requires objection evidence that an art-recognized problem existed along with the failure of others. This need must not have been satisfied by another. As discussed above, Su expressly suggests a method of stabilizing such a solution. Other factors must also be considered. The failure to solve a supposed long-felt need may be due to factors other than want of technical know-how. See MPEP 716.04.  
Finally, Applicant sets forth the purported unexpected results. These are not found to be persuasive and are addressed with Dr. Hoshi’s declaration above.    

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











              
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 10:00 am to 6:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623